DETAILED ACTION 
The amendment submitted on July 6, 2021 has been entered.  Claims 1-5 and 7-11 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Claim Objections 
Claim 7 is objected to because it should be redrafted in the same manner as claims 6-7 of US Patent No. 10,532,049 B1, of which the present application is a continuation.  Specifically, the examiner suggests that instant claim 7 be cancelled and the following two new claims be added:  
12.  An auto-injector or a prefilled syringe comprising the parenteral unit dosage form of claim 1.  
13.  The auto-injector or a prefilled syringe according to claim 12, wherein the dosage form is further covered with an overwrap pouch.  
Appropriate correction is required.  
Withdrawn Objections and Rejections 
The objection to claim 1 is withdrawn in view of applicant’s corrective amendment.  
The rejection of claims 1-7 under 35 U.S.C. 112(b) as being indefinite is withdrawn because applicant’s arguments (see applicant’s Remarks, submitted July 6, 2021, at p. 7) and the Rule 132 Declaration are persuasive.  
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over “D.H.E 45® Prescribing Information” is also withdrawn because applicant’s arguments (see Remarks at pp. 8-9) and the Declaration are persuasive.  
The rejection of claims 6-7 under 35 U.S.C. 103 as obvious over the “D.H.E 45® Prescribing Information” in view of Plachetka (US 6,495,535 B1) is withdrawn because applicant’s arguments (Remarks at pp. 9-10) are persuasive.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-5 and 7, as amended, remain rejected and new claims 8-11 are rejected for nonstatutory double patenting as being unpatentable over US Patent No. 10,532,049 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘049 patent claims substantially the same composition as that of the instant claims.  
Applicant acknowledges this rejection but “requests that [it] be held in abeyance until allowable subject matter has been identified” (Remarks at p. 11).  The application, however, would be allowable, but for this issue of double patenting, so the examiner suggests a terminal disclaimer.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628